Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 54-73 are pending.

Claim Objections
3.		Claim 66 is objected to because of the following informalities: the claim states “a first substructure” followed by “the first support substructure”. There is improper antecedent basis for “the first support substructure”. Appropriate correction is required.
		Claims 72-73 are objected to because of the following informalities: the claim states “a support substructure” followed by “the first support substructure”. There is improper antecedent basis for “the first support substructure”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54-56, 58-59, 63-64, 66-69 and 71 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sutherland et al. (US Patent Application Publication 2012/0224311), herein after referred to as Sutherland.
Regarding independent claim 54, Sutherland discloses a support substructures each for fastening a display tile to a support structure of a tiled display (figures 2C and 3A-3B reference plurality of display tiles 10 each comprising support structure/substrates (depicted in figures 3A-3B as an unreferenced panel/substrate to attach motors 1) as described in paragraph [0074]), adjacent display tiles in the tiled display being separated by a nominal seam (figures 3A-3B reference left side portion of figures (as oriented in the figure) regarding directly adjacent display tiles depicting a nominal seam in a first position), a first support substructure being linked to the support structure by means of a first mechanism allowing movements of each display tile (Figure 1 reference all numbered components linked to each other either directly or indirectly to support display tile 10. Each individual component in combination allowing movements of the display tile 10. For this rejection in view of dependent claim subject matter worm-gear apparatus 3 is interpreted as the first mechanism which links first support substructure lower-arms 50+51 to support structure/substrate.) in a plane parallel to the nominal plane (XY) of the tiled display to form a gap between adjacent display tiles obtained by moving one or figures 3A-3B reference in plane movement (paragraph [0074]) from a first position (left side of figures) to a second position with a gap (right side of figures)) and a second mechanism fixing the position of the first support substructure in the second position (figures 1 and 3A-3B reference lower arms 50+51, upper arms 52+53, crank shaft 7, and spacers 5+6 enabling the fixed positions depicted in figure 3A-3B), wherein the gap is larger than the nominal seam (figures 3A-3B reference left side figures depicting the first position with nominal seam comprising a gap which is smaller than the display tiles 10 in the second position (right side figures)). 
Regarding claim 55, Sutherland discloses the support substructures according to claim 54, wherein the first mechanism is driven by a motor or a hand crank or a key (figure 1 and paragraph [0074] describes the first mechanism/worm-gear apparatus 3 to be drive by motors 1). 
Regarding claim 56, Sutherland discloses the support substructures according to claim 54, wherein the first mechanism includes means to transform a rotary movement into a translation of the first support substructure (figure 1 reference first mechanism/worm-gear apparatus 3 utilized to translate a rotation into movement of the first support substructure lower-arms 50+51). 
Regarding claim 58, Sutherland discloses the support substructures according to claim 54, wherein the first mechanism comprises guiding means to help controlling the direction and/or amplitude of the movement of the first support substructure (figure 1 reference first mechanism/worm-gear assembly 3 with rotation direction and/or amplitude of movement of the first support substructure/lower arms 50+51 guided by motor 1 and/or: upper arms 52+53, crank shaft 7, spacers 5+6 and mount 8). 
claim 59, Sutherland discloses the support substructures according to claim 54, wherein it further comprises a release mechanism (figure 1 reference motor 1 perform the function of a release mechanism such that the tile display 10 may be released from a first position P1 to a second position P2 as depicted in figure 3A-3B). 
Regarding claim 63, Sutherland discloses the support substructures according to claim 54, wherein the display tile is fastened or mated to the first support substructure by the intermediary of a second support substructure, the second support substructure comprising a mechanism for moving the display tile outside of the display plane (XY) (figure 4 and paragraph [0076] describes lifting the entirety of the display tile and first support substructure lower arms 50+51 via second support substructure/scissor lift type mechanism to move the display tile outside of the display plane (z axis)). 
Regarding claim 64, Sutherland discloses a tiled display comprising support substructures according to claim 54 (figures 3A-3B reference tiled display comprise two display tiles). 
Regarding independent claim 66, Sutherland discloses a method for manipulating display tiles each display tile being fastened to a support structure of a tiled display using a first substructure (figures 2C and 3A-3B reference plurality of display tiles 10 each comprising support structure/substrates (depicted in figures 3A-3B as an unreferenced panel/substrate to attach motors 1) as described in paragraph [0074]), adjacent display tiles in the tiled display being separated by a nominal seam (figures 3A-3B reference left side portion of figures (as oriented in the figure) regarding directly adjacent display tiles depicting a nominal seam in a first position), the first support substructure being mechanically linked to the support structure (Figure 1 reference all numbered components linked to each other either directly or indirectly to support display tile 10. Each individual component in combination allowing movements of the display tile 10. For this rejection in view of dependent claim subject matter worm-gear apparatus 3 is interpreted as the first mechanism which links first support substructure lower-arms 50+51 to support structure/substrate.), the method comprising: 
moving one or more display tiles in a first movement plane parallel to the nominal plane (XY) of the tiled display to form a gap between adjacent display tiles obtained by moving one or more display tiles from a first position (P1) to a second position (P2) (figures 3A-3B reference in plane movement (paragraph [0074]) from a first position (left side of figures) to a second position with a gap (right side of figures)) and fixing the position of the first support substructure in the second position (figures 1 and 3A-3B reference lower arms 50+51, upper arms 52+53, crank shaft 7, and spacers 5+6 enabling the fixed positions depicted in figure 3A-3B), wherein the gap is larger than the nominal seam (figures 3A-3B reference left side figures depicting the first position with nominal seam comprising a gap which is smaller than the display tiles 10 in the second position (right side figures)). 
Regarding claim 67, Sutherland discloses the method according to claim 66, wherein the first movement is driven by a motor or a hand crank or a key (figure 1 and paragraph [0074] describes the first mechanism/worm-gear apparatus 3 to be drive by motors 1).
Regarding claim 68, Sutherland discloses the method according to claim 66 wherein the first movement includes a transform from a rotary movement into a translation of the first support substructure (figure 1 reference first mechanism/worm-gear apparatus 3 utilized to translate a rotation into movement of the first support substructure lower-arms 50+51).
claim 69, Sutherland discloses the method according to claim 66, further comprising guiding the first movement to help controlling the direction and/or amplitude of the first movement (figure 1 reference first mechanism/worm-gear assembly 3 with rotation direction and/or amplitude of movement of the first support substructure/lower arms 50+51 guided by motor 1 and/or: upper arms 52+53, crank shaft 7, spacers 5+6 and mount 8).
Regarding claim 71, Sutherland discloses the method according to claim 66, further comprising fastening or mating the display tile to the first support substructure by the intermediary of a second support substructure, further comprising a further movement for moving the display tile outside of the display plane (XY) (figure 4 and paragraph [0076] describes lifting the entirety of the display tile and first support substructure lower arms 50+51 via second support substructure/scissor lift type mechanism to move the display tile outside of the display plane (z axis)).

5.		Claim(s) 72-73 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nearman et al. (US Patent 7,869,198), herein after referred to as Nearman.
Regarding independent claim 72, Nearman discloses a support substructure for use in fastening a tiled display having an array of display tiles, to a support structure (figure 29 reference support structure/electronic sign mounting panel 136 for fastening a plurality of tile displays 10 via [first] support substructure panel 14 of housing 12 (extending across the xy plane)), the first support substructure being for fastening to the support structure by means of an alignment mechanism (figures 1 and 29 reference elongated posts 30a-d alignment with alignment holes 140a-d by means of alignment mechanism/short locator posts 32a-d (extending in the Z axis), column 7 lines 13-19, to fastening the first support substructure panel 14 of housing 12 to support structure/mounting panel 136), the alignment mechanism being for aligning adjacent display tiles (column 7 lines 13-19 describes the alignment mechanism/short locator posts 32a-d to align each display tile 10 to the mounting panel 136 including aligning adjacent display tiles as shown in figure 29), further comprising a first fastening bolt perpendicular to the first support structure (column 7 lines 2-8 describes the use of screws opposed to horizontally situated latch assemblies 22 and 24 (perpendicular to the first support structure panel 14 of which the horizontally situated latch assemblies are attached)), further comprising means for displacement of the alignment mechanism in the direction parallel to the axis of the first fastening bolt (figures 11-12 reference latch 22 with latch arm 86b which latches the display tile to the support structure 129 in the z axis parallel with the fastening bolt/screw). 
Regarding independent claim 73, Nearman discloses a method of manipulating a support substructure for use in fastening a tiled display having an array of display tiles, to a first support structure (figure 29 reference support structure/electronic sign mounting panel 136 for fastening a plurality of tile displays 10 via [first] support substructure panel 14 of housing 12 (extending across the xy plane)), the method comprising: 
fastening the first support substructure to the support structure by means of an alignment mechanism (figures 1 and 29 reference elongated posts 30a-d alignment with alignment holes 140a-d by means of alignment mechanism/short locator posts 32a-d (extending in the Z axis), column 7 lines 13-19, to fastening the first support substructure panel 14 of housing 12 to support structure/mounting panel 136), and 
column 7 lines 13-19 describes the alignment mechanism/short locator posts 32a-d to align each display tile 10 to the mounting panel 136 including aligning adjacent display tiles as shown in figure 29), 
wherein the alignment mechanism has a first fastening bolt perpendicular to the first support structure (column 7 lines 2-8 describes the use of screws opposed to horizontally situated latch assemblies 22 and 24 (perpendicular to the first support structure panel 14 of which the horizontally situated latch assemblies are attached)), and the method comprising displacing the alignment mechanism in a direction parallel to the axis of the first fastening bolt (figures 11-12 reference latch 22 with latch arm 86b which latches the display tile to the support structure 129 in the z axis parallel with the fastening bolt/screw). 

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Rowe (US Patent 3,894,445).
Regarding claim 57, Sutherland discloses the support substructures according to claim 54, wherein the first mechanism comprises a worm gear assembly and a pin (figure 1 reference worm gear assembly 3 and unreferenced complete gear with pin to connect lower arms 50+51), the worm gear assembly being for exerting a force on the first support substructure by the intermediary of the pin (paragraph [0074] describes the worm gear assembly 3 connects with lower arms 50+51 to be driven/moved by motors 1). 
Sutherland discloses the use of a worm-gear assembly and not a quadrant gear. It is noted Sutherland depicts an unreferenced perpendicular complete gear mated to the worm gear to enable rotational movement translation of the first support substructure/lower arms 51+50.
Rowe discloses complete perpendicularly mated gears may utilize a quadrant gear instead of a complete gear when a section or only a portion of the gear is needed (figure 2 and column 4 lines 19-26).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sutherland’s complete gear mated with the worm gear with the known technique of a quadrant gear as an alternative mechanism for performing the same function, when only a section or portion of the gear is needed, in accordance with design preference as specifically stated by Rowe (column 4 lines 19-26).

7.		Claims 60, 65 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in view of Harris et al. (US Patent Application Publication 2017/0003570), herein after referred to as Harris.
Regarding claim 60, Sutherland discloses the support substructures according to claim 54.
Sutherland does not specifically disclose wherein the display tile has one or more contact elements for exerting a force on an adjacent display tile. 
figures 11A-11B and paragraphs [0018]-[0019] and [0051] describes the edges of individual display are aligned and touching (exerting a force) so as to create a seam (nominal seam) between the displays). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sutherland’s display tiles with the known technique of one or more contact elements/edges of the individual display are touching (exerting a force) to create a seam yielding the predictable results of hiding the seams between the tiled displays as disclosed by Harris (paragraph [0019]).
Regarding claim 65, Sutherland discloses the tiled display according to claim 64.
Sutherland does not specifically disclose wherein first support substructures are fastened to the support structure by the intermediary of a third support substructure which is fastened to the support structure by means of an alignment mechanism, the alignment mechanism being for aligning adjacent display tiles.
Harris discloses wherein first support substructures are fastened to the support structure by the intermediary of a third support substructure which is fastened to the support structure by means of an alignment mechanism, the alignment mechanism being for aligning adjacent display tiles (figures 11A-11B and paragraphs [0018]-[0019] and [0051] describes the edges of individual display (third support substructure and alignment mechanism) are aligned and touching so as to create a seam (nominal seam) between the displays).
paragraph [0019]).
Regarding claim 70, Sutherland discloses the method according to claim 66.
Sutherland does not specifically disclose wherein the display tile has one or more contact elements for exerting a force on an adjacent display tile. 
Harris discloses wherein the display tile has one or more contact elements for exerting a force on an adjacent display tile (figures 11A-11B and paragraphs [0018]-[0019] and [0051] describes the edges of individual display are aligned and touching (exerting a force) so as to create a seam (nominal seam) between the displays). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sutherland’s display tiles with the known technique of one or more contact elements/edges of the individual display are touching (exerting a force) to create a seam yielding the predictable results of hiding the seams between the tiled displays as disclosed by Harris (paragraph [0019]).

Allowable Subject Matter
8.		Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The cited prior art Sutherland discloses the ability to align multiple tiled displays independent of one another along a common support structure (unreferenced substrate in figures 3A-3B connecting both adjacent tiled displays). Secondary prior art Harris discloses the ability of the edges of the tiled display to touch.
However, none of the cited prior art or any other, discloses the Support substructures of independent claim 54 and dependent claim 60 further comprising wherein the contact elements self-align the display tile with the adjacent display tile.
Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The cited prior art Sutherland does not disclose the use of a lever or hammer that can take two positions and a pin. Further, the arrangement of Sutherland does not allow the use of a lever/hammer and pin gear arrangement (combination) without hindering the invention operation of Sutherland.
It should be noted art Nearman et al. (US Patent 7,869,198) comprises a support structure of a tiled display with contact elements that self align with adjacent display tiles via mounting panel 136 (depicted in figure 29) and subject 
Both claims 60 and 61 are required to be amended into independent claim 54 or only claim 62 to be amended into independent claim 54 to be considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622